DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 11/15/21 regarding the rejections under 112 have been fully considered and have overcome the rejection. Therefore the 112 rejections filed 9/14/21 have been withdrawn.

Response to Arguments
Applicant's arguments filed 11/15/21 regarding the rejections under 102 and 103 have been fully considered but they are not persuasive.
Regarding claim 1, applicant states that the armrest of Cailleteau does not form “part of the shell of the aircraft seat unit or partially define a footprint of the aircraft seat unit”. The examiner respectfully disagrees. Shell is defined (https://www.collinsdictionary.com/us/dictionary/english/shell) as “the outside frame of it”, it being an aircraft seat unit in this case. Fig. 1 of Cailleteau shows the armrest forming a part of an outside frame of the aircraft seat unit, as it is the outer limit of the unit in that location. Applicant notes that there is a shell, labeled 50, provided. This does not preclude the armrest 20 from also forming at least part of a shell. Additionally, the armrest also at least partially defines a footprint of the aircraft seat unit, footprint being defined as “the shape and size of the area something occupies” (https://www.dictionary.com/browse/footprint).
Regarding claims 1 and 17, applicant states that the combination of Baatz and Kuyper does not render obvious claims 1 and 17. The examiner respectfully disagrees. Applicant states that the screen 22 .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cailleteau (US 9067681 B2).
For claim 1, Cailleteau discloses a kit of parts for assembling an aircraft seat unit, the kit of parts comprising:
Fig. 2-3, 50) provided with a slot (pocket 30),
- a panel (Fig. 4, armrest 20) for forming at least part of a shell of the aircraft seat unit and at least partially defining a footprint of the aircraft seat unit, the panel having a first end (lower end) and a second opposite end (upper end), the first end being configured to be slid in and out of the frame slot so as to provide a variable dimension from the frame to the second opposite end of the panel, such that the aircraft seat unit has a variable dimension (Figs. 2-3), and
- a fixing mechanism for fixing the panel within the frame slot, in a configuration providing a desired value of the aircraft seat unit variable dimension (Col 4, lines 23-25, “as shown in FIG. 4, a locking system holds the armrest in high position”).
For claim 5, Cailleteau disclose a kit of parts as claimed in claim 1, wherein the frame slot has a depth configurable to extend from a first height to a second height, so that the panel can be slid in and out of the frame slot so as provide a variable height of aircraft seat unit from the frame to the second opposite end of the panel (Figs. 2-3 show variable height).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz et al (“Baatz”) (US 20060170261 A1) in view of Kuyper et al (“Kuyper”) (US 20170106980 A1)
For claim 1, Baatz discloses a kit of parts for assembling an aircraft seat unit (Fig. 2), the kit of parts comprising:
- a frame provided with a slot (Fig. 3, frame 70 with slot 73),
- a panel (6) for forming at least part of a shell of the aircraft seat unit and at least partially defining a footprint of the aircraft seat unit (Fig. 2), the panel having a first end (left end of 6) and a second opposite end (right end of 6), the first end being configured to be slid in and out of the frame slot so as to provide a variable dimension from the frame to the second opposite end of the panel, such that the aircraft seat unit has a variable dimension (Fig. 3, left end of 6 slides in and out of slot 73 a depth of l/2), and
Baatz fails to disclose a fixing mechanism for fixing the panel within the frame slot, in a configuration providing a desired value of the aircraft seat unit variable dimension.
However Kuyper teaches a fixing mechanism for fixing a panel within a frame slot (Figs. 9-10, Para 0053).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having a fixing mechanism for fixing a panel within a frame slot as disclosed by Kuyper. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the panel within the frame.
For claim 2, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein an interior width of the frame slot is wider than an exterior thickness of the first end of the panel (Fig. 3).
For claim 3, Baatz as modified discloses a kit of parts as claimed in claim 2, but does not disclose the dimensions of the slot and panel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interior width of the frame slot be wider than the exterior thickness of the first end of the panel by 1 to 10mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 4, Baatz as modified discloses a kit of parts as claimed in claim 1, but does not disclose the dimensions of the frame slot. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the frame slot have a depth between 25mm and 300mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 6, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the frame slot has a depth configurable to extend from a first lateral position to a second lateral position, so that the panel can be slid in and out of the frame slot so as to provide a variable dimension from the frame to the second opposite end of the panel, such that the footprint of the aircraft seat unit has a variable dimension (Fig. 3, slot 73 extends a distance of l, allowing panel to slide in and out, providing a variable dimension).
For claim 7, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the kit of parts further comprises a seat (Fig. 2, seat 5), for being provided within the footprint of the aircraft seat unit.
For claim 8, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the kit of parts further comprises a piece of furniture (Fig. 2, seat 5), such as a side console, for being provided within the footprint of the aircraft seat unit.
For claim 9, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the footprint of the aircraft seat unit, at least partially defined by the panel, is substantially rectangular (Fig. 2 defined by width b and length L).
For claim 15, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the kit of parts is for assembling a business class aircraft seat unit or a first class aircraft seat unit (Para 0003, “offer reclining seat units for first-class cabin areas”).
For claim 16, Baatz as modified discloses a plurality of kits of parts as claimed in claim 1, for providing an aircraft cabin comprising a number of aircraft seat units (Fig. 2).
For claim 17, Baatz discloses an aircraft seat unit comprising a shell at least partially defining a footprint of the aircraft seat unit (Fig. 2), the shell comprising:
- a frame provided with a slot with a given depth (Fig. 3, frame 70 with slot 73),
- a panel (6) having a first end (left end of 6) and a second opposite end (right end of 6), the first end being inserted in the frame slot such that the first end is provided only partway along the depth of the slot (Fig. 3), and
- a fixing mechanism fixing the first end relative to the frame.
Baatz fails to disclose a fixing mechanism fixing the first end relative to the frame.
However Kuyper teaches a fixing mechanism fixing a first end relative to the frame (Figs. 9-10, Para 0053).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having a fixing mechanism fixing the first end relative to the frame as disclosed by Kuyper. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the panel within the frame.
For claim 18, Baatz as modified discloses an aircraft cabin comprising a plurality of aircraft seat units that are according to claim 17 (Fig. 2).
For claim 19, Baatz as modified discloses an aircraft cabin according to claim 18, wherein, in a row of aircraft seat units, two adjacent aircraft seat units of the row are made from a kit of parts (Fig. 2, two adjacent seat units).
For claim 20, Baatz as modified discloses a method of installing an aircraft seat unit, the method comprising the steps of:
- providing a kit of parts according to claim 1, and
- fixing the frame and panel together in the configuration providing the desired value of the aircraft seat unit variable dimension (Kuyper, Figs. 9-10, Para 0053).
For claim 21, Baatz as modified discloses a method of installing an aircraft seat unit, the method comprising the steps of:
- providing a frame provided with a slot (Fig. 3, frame 70 with slot 73),
- providing a panel (6) for forming at least part of a shell of the aircraft seat unit and at least partially defining a footprint of the aircraft seat unit (Fig. 2), the panel having a first end (left end of 6) and a second opposite end (right end of 6), the first end being configured to be slid in and out of the frame slot so as to provide a variable dimension from the frame to the second opposite end of the panel, such that the aircraft seat unit has a variable dimension (Fig. 3, left end of 6 slides in and out of slot 73 a depth of l/2),
Baatz fails to disclose:
- providing a fixing mechanism for fixing the panel and the frame,
- choosing a desired value of the aircraft seat unit variable dimension, and
- fixing the frame and panel together in a configuration providing that desired dimension.
However, Kuyper teaches a fixing mechanism for fixing a panel and a frame (Figs. 9-10, Para 0053). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having a fixing mechanism for fixing the panel and the frame and fixing the frame and panel with a desired dimension as disclosed by Kuyper. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the panel within the frame.

Claim 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of Kuyper, further in view of Druckman et al (“Druckman”) (US 20160298370 A1).
For claim 10, Baatz discloses a kit of parts as claimed in claim 1, wherein the kit of parts is for assembling two adjacent first and second aircraft seat units, wherein:
- the panel is for forming at least part of a shell of a first aircraft seat unit and at least partially defining a footprint of the first aircraft seat unit (Fig. 2, two seats),
While Baatz does disclose a center piece with two adjustable sections on either side, Baatz does not disclose that the center piece has two slots with two panels to be slid in and out of the slots. In other words, the slots and inserts are reversed in Baatz. However, Druckman teaches a first and second panel (20), and a frame (22) is provided with two slots (within 22), wherein a first end of the first panel is configured to be slid in and out of the first frame slot so as to provide a variable dimension from the frame to the second opposite end of the first panel, such that the footprint of a first aircraft seat unit has a variable dimension, and wherein a first end of the second panel is configured to be slid in and out of the second frame slot so as to provide a variable dimension from the frame to the second opposite end of the second panel, such that the second aircraft seat unit has a variable dimension (Figs. 3-12 show sliding mechanism),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having the center piece (6) be the frame with two slots on the sides and having the end pieces (70, 70’) be the panels that insert into the center frame section as disclosed by Druckman. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (slot and insert) for another (insert and slot) to obtain predictable results (providing adjustable length sections). Additionally, one of ordinary skill may be motivated to make this modification to have the outer sections (70, 70’) be made of a consistently thinner material for weight savings and ease of manufacturing.
Baatz as modified discloses the fixing mechanism is for fixing the first panel and the frame together in a configuration providing a desired value of the first aircraft seat unit variable dimension, and wherein the kit of parts further comprises a second fixing mechanism for fixing the second panel and the frame together in a configuration providing a desired value of the second aircraft seat unit variable dimension (Kuyper, Figs. 9-10, Para 0053).
For claim 11, Baatz as modified discloses a kit of parts as claimed in claim 10, wherein the frame has a first portion providing the first slot and a second portion providing the second slot, and wherein the first and second portions are co-planar (Druckman, Fig. 2).
For claim 13, Baatz as modified discloses a kit of parts as claimed in claim 10, wherein the first or second fixing mechanism comprises an insert member extending at least partially through both the frame and panel (Kuyper, Figs. 9-10, Para 0053, “When rotated further, or in the opposite direction, the handle magnets 82, 84 repel the bolt magnets 74, 76, thereby pushing the bolts into the slot 86”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz, Kuyper, and Druckman, further in view of Dowty et al (“Dowty”) (US 20180281963 A1).
For claim 12, Baatz as modified discloses a kit of parts as claimed in claim 10, wherein the frame has a first portion providing the first slot and a second portion providing the second slot (each end of 6), but fails to disclose that and wherein the first and second portions are mounted at an angle to each other.
However, Dowty teaches first and second portions mounted at an angle to each other (Fig. 26F). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz as modified by having the end portions of 6 be mounted at an angle to each other as disclosed by Dowty. One of ordinary skill in the art would have been motivated to make this modification to provide a compact configuration with more room at the seat end and less room at the foot end of the seating area.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz, Kuyper, and Druckman, further in view of Park (US 20090065643 A1).
For claim 14, Baatz as modified discloses a kit of parts as claimed in claim 10, but fails to teach that the first and/or second panel comprises a sandwich structure of a honeycomb core structure and one or more skins.
However, Park teaches a first and/or second panel comprises a sandwich structure of a honeycomb core structure and one or more skins (Para 0006, “layers of composite materials and/or core materials such as a honeycomb material”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having the first and/or second panel comprises a sandwich structure of a honeycomb core structure and one or more skins as disclosed by Park. One of ordinary skill in the art would have been motivated to make this modification to provide a strong and lightweight material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/18/2021